IN THE SUPREME COURT OF TEXAS

                                 No. 06-0920

               IN RE  ALLSTATE TEXAS LLOYDS AND DAVID RADIGAN

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency relief, filed  January  9,  2007,
is granted.   All trial court proceedings in Cause  No.  C-821-03-B,  styled
Minerva  Martinez  v.  Allstate  Texas  Lloyds,  David  Radigan,   and   VIP
Insurance, in the 93rd District Court of Hidalgo County, Texas,  are  stayed
pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.



            Done at the City of Austin, this February 09, 2007.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk